Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into by and between WASHINGTON PRIME GROUP INC., an Indiana corporation
(the “Company”), and MARK ORDAN (the “Executive”), executed on September 16,
2014 (the “Execution Date”).

 

WHEREAS, the Company and the Executive are parties to an employment agreement,
dated as of February 25, 2014, effective as of May 28, 2014 (the “Employment
Agreement”) (capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Employment Agreement); and

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of the date hereof, by and among the Company, Washington Prime Group, L.P. (the
“Partnership”), Wizards Merger Sub I Inc., Wizards Merger Sub II Inc., Glimcher
Realty Trust and Glimcher Properties Limited Partnership (“Glimcher LP”) (the
“Merger Agreement”); and

 

WHEREAS, from and following the “Acquisition Effective Time” (as defined in the
Merger Agreement), the Company desires to continue to employ the Executive as
Executive Chairman of the Board of Directors of the Company (the “Board”) and
for the Executive to continue to provide services to the Company, the
Partnership, and Glimcher LP, and the Executive desires to be so employed by the
Company and to provide such services; and

 

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement to reflect such continued employment on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Terms of Employment - Position and Duties. Section 2(a)(i) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

 

“During the Employment Period prior to the “Acquisition Effective Time” (as
defined in the Agreement and Plan of Merger, dated as of September 16, 2014, by
and among the Company, Washington Prime Group, L.P. (the “Partnership”), Wizards
Merger Sub I Inc., Wizards Merger Sub II Inc., Glimcher Realty Trust and
Glimcher Properties Limited Partnership (“Glimcher LP”)), the Executive served
as the Chief Executive Officer of the Company. During the Employment Period on
and following the Acquisition Effective Time, the Executive shall serve the
Company as the Executive Chairman of the Board and shall perform customary and
appropriate duties consistent with the Executive’s position as the Executive
Chairman of the Board, and shall provide services to the Company, the
Partnership, and Glimcher LP. The Executive shall be the senior-most executive
officer of the Company and, following the Acquisition Effective Time, the Chief
Executive Officer of the Company shall report to the Executive. The Executive
shall report solely and directly to the Board. The Executive shall perform his
services at the offices of the Company in the Washington, DC metropolitan area
and shall travel for business purposes to the extent reasonably necessary or
appropriate in the performance of such services.”

 

--------------------------------------------------------------------------------


 

2.         Terms of Employment — Base Salary. The first sentence of
Section 2(b)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“During the Employment Period prior to the Acquisition Effective Time, the
Executive received an annual base salary (“Annual Base Salary”) at the rate of
$750,000. During the Employment Period on and following the Acquisition
Effective Time, the Executive shall receive and Annual Base Salary at a rate of
$825,000.”

 

3.         Terms of Employment — Annual Bonus. Each of the second the third
sentences of Section 2(b)(ii) of the Employment Agreement are hereby amended by
adding the words “on the last day of the applicable fiscal year” after the words
“Annual Base Salary.”

 

4.         Terms of Employment — Annual LTIP Awards. The fourth and fifth
sentences of Section 2(b)(iv) of the Employment Agreement are hereby deleted in
their entirety and replaced with the following:

 

“The “Annual LTIP Award Cash Equivalent” shall be an amount, not greater than
one times Annual Base Salary, determined based on the achievement of total
shareholder return (“TSR”) goals established by the Committee in consultation
with the Executive not later than the 90th day of the applicable fiscal year;
provided that the TSR goals for the fiscal year ending December 31, 2014 are
included in Exhibit A attached hereto. For the fiscal year ending December 31,
2014, the “Annual LTIP Award Cash Equivalent” shall be $750,000, which shall be
pro-rated based on the number of calendar days from March 15, 2014 through
December 31, 2014 over 365.”

 

5.         Terms of Employment — Annual LTIP Awards. The eighth sentence of
Section 2(b)(iv) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Distributions shall be paid on LTIP Units granted as Annual LTIP Awards from
and after the date of grant in accordance with the terms and conditions of the
Plan and the applicable award agreement; provided that, there shall be no
reduction to such distributions compared to distributions paid in respect of
common units of the Partnership generally (except that, in order to preserve the
intended tax treatment of such LTIP Units, until such time as is specified in an
applicable certificate of designation or award agreement under the Plan,
distributions designated as a capital gain dividend within the meaning of
Section 875(b)(3)(C) of the Code and any other distributions that the General
Partner of the Partnership determines are not made in the ordinary course
attributable to the sale of an asset of the Partnership shall be distributed in
respect of such LTIP Units only to the extent that the Partnership determines
that such asset has appreciated in value subsequent to the applicable award
date; such exception, the “Distribution Exception”).”

 

6.         Terms of Employment — Inducement LTIP Units. The second sentence of
Section 2(b)(v) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

“Distributions will be paid on the Inducement LTIP Units from and after the date
of grant in accordance with, and subject to, the terms and conditions of the
Plan and the applicable award agreement; provided that, other than the
Distribution Exception, there shall be no reduction to such distributions
compared to distributions paid in respect of common units of the Partnership
generally.”

 

7.                   Terms of Employment — Special Performance LTIP Units.
Section 2(b)(vi)(D) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(D) Distributions will be paid on Special Performance LTIP Units from and after
the date of grant in accordance with, and subject to, the terms and conditions
of the Plan and the applicable award agreement; provided that, other than the
Distribution Exception, there shall be no reduction to such distributions
compared to distributions paid in respect of common units of the Partnership
generally.”

 

8.                   Terms of Employment — Welfare Benefits. The second sentence
of Section 2(b)(vii) of the Employment Agreement is hereby deleted in its
entirety.

 

9.         Termination of Employment — Good Reason; Voluntary Termination.
Section 3 (c)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“A material diminution of the Executive’s duties or responsibilities,
authorities, powers or functions (including removal, without Cause, from the
Board, failure to be nominated to the Board, ceasing to be the Chairman of the
Board, ceasing to be the senior-most executive officer of the Company, or
assignment of duties inconsistent with the Executive Chairman position);”

 

10.            Termination of Employment — Good Reason; Voluntary Termination.
The following sentence shall be added as the final sentence of Section 3(c) of
the Employment Agreement:

 

“Notwithstanding anything to the contrary in this Agreement, if the Executive’s
employment terminates at the end of the Employment Period due to either the
Executive or the Company giving notice of non-renewal in accordance with
Section 1 hereof, such termination shall constitute a termination of the
Executive’s employment for Good Reason hereunder.”

 

11.            Obligations of the Company upon Termination — By the Company for
Cause; By the Executive without Good Reason. Section 4(d) of the Employment
Agreement is hereby amended by deleting the following language from the first
sentence thereof: “or on the last day of the Employment Period due to either
party giving a notice of non-renewal in accordance with Section 1,”.

 

12.            Miscellaneous. Section 11(b) of the Employment Agreement is
hereby amended to provide for the following address for notices and other
communications to the Company under the Employment Agreement:

 

3

--------------------------------------------------------------------------------


 

If to the Company:

Washington Prime Group Inc.

 

180 East Broad Street

 

Columbus, Ohio 43215

 

Attention: General Counsel

 

13.       Effectiveness of Amendment. This Amendment shall become effective at
the Acquisition Effective Time on the “Closing Date” (as defined in the Merger
Agreement). If the Merger Agreement is terminated, in accordance with its terms
or otherwise and, consequently, the Acquisition Effective Time and the Closing
Date do not occur, at the time of such termination, this Amendment shall be null
and void ab initio and of no force or effect, and the Employment Agreement shall
remain in effect in accordance with its terms.

 

14.       Entire Agreement. Except as otherwise provided herein, the Employment
Agreement shall remain unaltered and of full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to authorization from the Compensation Committee of its Board of
Directors, the Company has caused this Amendment to be executed in its name on
its behalf, all as of the day and year first above written.

 

 

MARK ORDAN

 

 

 

/s/ Mark S. Ordan

 

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name: Robert P. Demchak

 

 

Title: Secretary and General Counsel

 

[Signature Page — Mark Ordan First Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------